                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 KEITH M. WHITAKER, SR.,                      :      Case No. 1:18-cv-625
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 MARTY V. DONINI, et al.,                     :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 31)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on June 24, 2019, submitted a Report and

Recommendation (Doc. 31). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly:

       1.     Plaintiff’s motion for a preliminary injunction (Doc. 15) is DENIED;

       2.     Plaintiff’s motion for reconsideration (Doc. 22) is DENIED;

       3.     Plaintiff’s motion for leave to file a second amended complaint (Doc. 27) is
              DENIED; and
      4.    Plaintiff’s request for a conference for a preliminary injunction (Doc. 29) is
            DENIED as moot.

      IT IS SO ORDERED.

Date: July 15, 2019                                s/ Timothy S. Black
                                                   Timothy S. Black
                                                   United States District Judge




                                           2
